Citation Nr: 1532106	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-40 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter, Z.R.

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from January 1955 to November 1957 and from February 1958 to April 1975.  The Veteran died in June 2005 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the Veteran's claim file, and thus the appellant's case, has since been transferred to the RO in St. Petersburg, Florida.

In June 2015, the appellant and her daughter, Z.R., testified at a Board video-conference before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic claims file.  At such time, the appellant submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for the cause of the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  In a final rating decision dated in March 2012 and issued in April 2012, the RO denied service connection for the cause of the Veteran's death.  

2.  Evidence added to the record since the final April 2012 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The April 2012 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011) [(2012)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old 
evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Certificate of Death recorded the Veteran's primary cause of death was idiopathic pulmonary fibrosis (IPF) due to chronic obstructive pulmonary disease (COPD) due to smoking.

In a March 2012 rating decision, which was issued in April 2012, the RO denied service connection for the cause of the Veteran's death.  The RO noted that the service treatment records dated in July 1970 showed end respiratory wheezes bilaterally on pulmonary examination and the Veteran was diagnosed as having COPD; however, no pulmonary function tests (PFTs) were performed.  The RO referred to a VA examination and opinion dated in February 2005 in which the VA physician concluded that the Veteran's respiratory condition was not related to his military service.  The examiner noted that the Veteran had a longstanding history of tobacco abuse and the one time diagnosis of COPD during service was not supported by available medical evidence of record at that time because there were no PFTs performed to support that diagnosis and it was rendered based only on findings of wheezing noted in a chronic smoker.  All chest x-rays performed while in service were within normal limits or negative as to any abnormalities.  The RO concluded that neither the IPF nor COPD were related to military service and neither was a presumptive disorder for the purpose of presumed in-service herbicide exposure.  The RO further concluded that there was no evidence that the Veteran's service-connected conditions (at that time: bilateral carpal tunnel syndrome, tinnitus, bilateral chondromalacia patella, bilateral defective hearing, partial anosmia, and malaria) caused, aggravated, or hastened his death.

In April 2012, the appellant was advised of the decision and her appellate rights. However, no further communication regarding her claim of entitlement to service connection for the cause of the Veteran's death was received until March 2014, when VA received her application to reopen such claim. Therefore, the April 2012 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011) [(2012)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the appellant's claim for service connection for the cause of the Veteran's death was received prior to the expiration of the appeal period stemming from the April 2012 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Since the prior final April 2012 decision, service connection has been established on an accrued basis for ischemic heart disease.  In addition, evidence has been added to the record that includes a description of the Veteran's in-service duties, which purports to show that he was exposed to asbestos as well as other environmental and occupational exposures such as exposure to metal and dust.  The additional evidence also includes internet information indicating that these types of exposure increase the risk of developing IPF.  The evidence also included a VA medical opinion which does not support the appellant's claim.

In this case, the additional evidence suggests that the Veteran's in-service duties played an etiological role in the development of IPF.  Thus, there is newly submitted evidence which raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA opinion.  Therefore, under Shade, supra, the claim may be reopened as such newly received evidence triggers VA's duty to assist in providing a VA medical opinion.  Consequently, the Board finds that new and material evidence has been received since the RO's April 2012 decision and, thus, the claim of service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened; the appeal is granted to this extent only.


REMAND

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

As noted, the newly submitted evidence suggests that the Veteran was exposed to asbestos and other environmental and occupational hazards that may have played an etiological role in the development of IPF.  However, a February 2005 VA examiner indicated that the IPF was unrelated to service and a recent October 2014 VA opinion indicated that the cause of IPF is unknown.  The examiners also felt that the in-service diagnosis of COPD was unsupported and the recent opinion stated that COPD was not a cause of death.  The October 2014 VA opinion indicated that, although COPD was listed as a cause of IPF on the Certificate of Death, this could not be correct because by definition the word "idiopathic" means unknown cause.  In other words, the Veteran died from pulmonary fibrosis due to a cause unknown and therefore, as by definition idiopathic pulmonary fibrosis has an unknown cause, it cannot be attributed to COPD or to any other condition.  The examiner felt that the Certificate of Death listed COPD because that examiner simply wanted to document that this Veteran, in addition to the IPF, also had COPD (secondary to smoking).  However, as pointed out by the appellant during her Board hearing, the physician certifying the cause of death did not list any other medical conditions of the Veteran that existed, but were unrelated.  The October 2014 examiner stated that the Veteran had been deemed by VA to have been exposed to asbestos as a result of his military occupation of vehicle mechanic.  He had a chest computerized tomography (CT) imaging study done in June 2005 which showed extensive pulmonary fibrosis, but no evidence of asbestosis.  However, the examiner felt that the Veteran's findings on CT were due only to IPF.  The examiner concluded that, although the Veteran may have had COPD, the COPD itself was not "a factor that contributed in a material, medically significant way," to the Veteran's death.  

The Board notes that another VA opinion is required in this case.  Although the record reflects two competent opinions regarding the etiology of IPF and whether the Veteran actually had COPD by valid diagnosis during service, the Board notes that the Veteran was diagnosed with COPD during service that the appellant argues had been ongoing until his death.  Service connection for disability on the basis that it resulted from disease or injury attributable to the use of tobacco products during a Veteran's active service is prohibited by law.  See 38 U.S.C.A § 1103(a); see also 38 C.F.R. § 3.300(b).  By its terms, 38 U.S.C. § 1103(a) is applicable only to claims filed after June 9, 1998.  However, this is not the case if the diagnosis was made during service.  In addition, the October 2014 examiner indicated that he felt that the COPD itself was not "a factor that contributed in a material, medically significant way," to the Veteran's death, but there are other considerations based on the regulation, should the COPD be related to service.  Moreover, there has been no opinion provided regarding any causative connection between the Veteran's ischemic heart disease and his death.  The ischemic heart disease has been service-connected on an accrued basis, so as that disability affects a vital organ in particular, it must be considered, particularly since the appellant has submitted prior correspondence asserting that it contributed to cause the Veteran's death.  

Therefore, the Board finds that a new opinion regarding the cause of the Veteran's death is necessary to decide the appellant's claim.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

Accordingly, this matter is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  The AOJ should obtain a VA medical pulmonary opinion by an appropriate examiner with expertise in respiratory disorders.  

The examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that IPF and/or COPD each had its clinical onset during service or is related to any in-service disease, event, or injury, to include any exposure to asbestos and/or environmental and occupational hazards.  The examiner should review the February 2005 and October 2014 VA opinions.  The examiner should discuss if the absence of PFT confirmation of COPD during service definitively negates that service July 1970 diagnosis.

If the examiner determines that IPF is etiologically related to service, the inquiries are complete.  If the examiner concludes that IPF is not etiologically related to service, then the examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's service-connected ischemic heart disease and COPD, if COPD is etiologically related to service, played any role in causing/contributing to cause his death.  The examiner should be requested to opine as to whether they contributed substantially or materially to death, or aided or lent assistance to the production of death; whether they resulted in debilitating effects and general impairment of health to the extent that it rendered the Veteran less capable of resisting the effects of IPF which primarily caused death; and/or whether they were of such severity as to have a material influence in accelerating death.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


